Per Curiam.

This case is distinguishable from Brooks v. Mortimer, 10 App. Div. 518. In that case' the grocer’s bills were made out to the purveyor, and the purveyor’s personal checks given in payment thereof. In the case at bar, while the dealings continued for some years, plaintiff’s bills were always made out, and, in some instances, mailed by the plaintiff to the defendant in *804his own name, and the mere fact of the coachman coming with the money to pay the same was not a circumstance at variance with every day dealings, and could not constitute notice sufficient to put plaintiff upon inquiry.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.